JOANOS, Judge.
In an appeal from the denial of a motion for post-conviction relief or correction of sentence, appellant complains that the trial court erred in making a recommendation pertaining to parole in an order relating to sentencing. Sentencing judges have traditionally made recommendations as to incarceration and parole. While the recommendation has no binding effect, since the Parole and Probation Commission determines who shall be placed on parole and the time and conditions of parole. Section 947.13, Florida Statutes, no error was committed.
AFFIRMED.
SHAW and WIGGINTON, JJ., concur.